Citation Nr: 0519273	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than January 29, 
2003, for the grant of a 20 percent disability evaluation for 
osteochondritis and arthritis with limitation of motion of 
the left knee.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 8, 1986, to 
March 14, 1986.  

In a November 1999 rating decision, the RO denied a claim of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected osteochondritis dissecans and 
arthritis with limitation of motion of the left knee.  The 
veteran subsequently perfected an appeal regarding that 
issue.  

Thereafter, in a May 2003 rating decision, the RO granted an 
increased evaluation of 20 percent for the service-connected 
osteochondritis dissecans and arthritis with limitation of 
motion of the left knee, effective January 29, 2003.  

In general, a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

However, in this case, the veteran submitted a signed 
statement dated in July 2003 in which he indicated that he 
wished to withdraw his claim for an increased rating for the 
service-connected left knee disability.  

The veteran then perfected an appeal to the Board on the 
issue of his entitlement to an earlier effective date for the 
grant of a 20 percent rating for his left knee.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The claim for a disability evaluation in excess of 10 
percent for a left knee disability was received on January 
25, 1999.  

3.  For the period from January 25, 2003, to January 29, 
2003, the service-connected left knee disability is shown to 
be manifested by a disability picture that more nearly 
approximated that of extension being limited to 15 degrees.  



CONCLUSION OF LAW

An earlier effective date of January 25, 1999, for the grant 
of a 20 percent disability evaluation for the service-
connected left knee disability is warranted.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The Court of Appeals for Veterans Claims ("Court") has 
concluded that VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

To the extent that the action taken hereinbelow is favorable 
to the veteran, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Factual Background

The veteran's claim for an increased rating for his left knee 
disability was received at the RO on January 25, 1999.  At 
that time, the veteran was receiving a 10 percent disability 
evaluation for that disability.  

The veteran was afforded a VA examination in February 1999 to 
assess the severity of his service-connected left knee 
disability.  He complained of pain, especially with going up 
and down stairs.  He reported having to rest after walking a 
quarter mile because of the pain and recurrent swelling of 
the left knee.  

On physical examination, the veteran had swelling of the left 
knee with prominence of the left patella.  Ballottement was 
slightly positive on the left knee and the right knee.  He 
could not bend his left knee at all, not even for testing.  
The examiner stated that the left knee was ankylosed.  The 
veteran was unable to flex the left knee.  

The examiner diagnosed degenerative joint disease of the left 
knee and status post arthroscopic removal of bone fragments 
from the left knee.  

X-rays were done on the veteran's knees in conjunction with 
the examination.  The study was somewhat limited because the 
veteran would not flex his left knee and maintained his left 
knee in the extended position for the lateral view.  

The impression from the x-ray was that there was no evidence 
of fracture or dislocation of either knee.  There was shown 
to be a defect within the posterior portion of the distal end 
of the medial condyle of the left femur, with a loose body 
within this defect, and these changes are consistent with 
osteochondritis dissecans of the medial condyle of the left 
femur.  Mild degenerative changes of the left knee were 
evident.  There was a small irregular bony prominence arising 
from the posteromedial margin of the proximal metaphysic of 
the right fibula which had the appearance of a small 
osteochondroma.  

The veteran was afforded another VA examination in August 
1999.  The examiner noted that the claims file was reviewed 
for the evaluation.  The veteran reported his symptoms as 
constant aching pressure, like pain, in the left knee.  He 
stated that his left knee had become progressively stiffer 
since approximately 1989 or 1990, and he felt unable to bend 
his left knee.  

The veteran reported that left knee discomfort and stiffness 
prevent him from walking more than a short distance.  He 
stated that he cannot bend the left knee and that it swells 
frequently.  He was aware of a single episode of crepitus of 
the left knee, arising each time he stands from a sitting 
position.  He was unaware of any instability about the left 
knee.  He reported that he may carry a cane at times, but no 
longer uses a knee brace.

On examination, the standing alignment of the knees revealed 
symmetric valgus of approximately 15 degrees.  The veteran's 
gait pattern revealed antalgia favoring the left.  There was 
rigidity of the left ankle/foot motion and rigidity of left 
knee motion.  When supine, the Q angle was 15 degrees on the 
left and 15 degrees on the left.  

The right thigh was 20 inches in circumference, measured 8 
inches above the kneecap.  The left thigh was 18.5 inches in 
circumference measured 8 inches above the kneecap.  The right 
knee was 16.5 inches in circumference measured (in extension) 
at mid patella.  

There was guarded motion of the left knee.  Active and active 
assisted motion, even when he was prone from 5 to 20 degrees 
at the left knee.  After the examination, however, when the 
veteran was seated for an explanation and discussion of his 
problem, the left knee rested in a (measured with a 
goniometer) 50-degree flexion attitude.  

When the examiner bent to record the degrees of flexion with 
the goniometer, the veteran hastened to bring the left knee 
back into extension, but the examiner was able to bring the 
left knee into maximum flexion of approximately 50 degrees.  

There was tenderness to palpation about the left knee which 
included the palpable aspect of the medial femoral condyle 
and the lateral femoral condyle, as well as the medial tibial 
plateau.  There was no particular tenderness to palpation 
about the medial or lateral joint line.  

There was minor tenderness to palpation in the posterior 
aspect of the left knee.  There was no popliteal cyst.  There 
was no local heat and no effusion about the left knee.  

There was moderate discomfort during vertical compression of 
the left patella, but no particular tenderness to palpation 
of the under surface of the left kneecap.  Left patellar 
tilt, glide, and tracking (limited) were all normal.  There 
was no dysfunction at the patellofemoral joint, except for 
limited flexion of the knee.  

There was no laxity of the left knee during valgus or varus 
loading in zero degrees of flexion.  The examiner was unable 
to satisfactorily achieve 30 degrees of flexion and could not 
assess stability in partial flexion of the left knee.  Deep 
tendon reflexes at the knees ankles were 2+ and symmetric.  

The veteran had normal (5/5) strength of hip flexion, knee 
extension, ankle dorsiflexion, and ankle plantar flexion on 
each side.  

The examiner noted that the August 1999 x-ray report showed 
distinct osteochondritis dissecans of the left medial femoral 
condyle.  There was a mixed area of radiolucency and 
radiodensity, typical of osteochondritis which measured some 
30 mm wide and measured some 20 mm from top to bottom about 
the medial femoral condyle.  

There were mild degenerative changes about the medial plateau 
of the left tibia and there was some mild or perhaps moderate 
degenerative changes in the patellofemoral joint with some 
patellar osteophyte formation.  

The examiner diagnosed osteochondritis dissecans of the left 
knee with marked restriction of left knee motion.  

The examiner opined that the findings of his examination tend 
to contradict the findings made by the physician examiner in 
February 1999.  In the February 1999 examination, the 
examiner indicated that there was essentially zero flexion of 
the left knee.  

In the opinion of the August 1999 examiner, marked and 
substantial reduction in left knee motion exists, but there 
is less than true ankylosis of the left knee.  The veteran 
tended to protect and guard his left knee, and had much less 
active motion when confronted than he demonstrated when 
sitting.  

The examiner opined that the veteran's left knee condition 
had worsened since 1990, and that there were important 
function restrictions because of substantial reduction in 
left knee motion, but the knee itself was not completely 
ankylosed.  

The veteran underwent surgical laser arthroscopy of the left 
knee performed at Frick Hospital in May 2000.  Upon entering 
the joint, there was a hypertrophic tenosynovitis.  

There was patellofemoral osteochondritis and synovitis and a 
great deal of spur formation in the anterior tibial plateau 
rubbing on the chondral femoral surfaces and eroding the 
cartilage of the medial and lateral femoral condyles.  There 
was a great deal of synovitis.  Compartment by compartment, 
the joint was cleaned from its hypertrophic synovitis.  A 
partial synovectomy was performed.  

Chondroplasty to smoothen all surfaces was performed and 
large osteochnodral fragments and hypertrophic spur 
formations were ostectomized.  There was a sharp bony 
osteophyte rubbing against the AC ligament.  

The AC ligament was retracted sideways and the osteophytes 
were ostectomized with the subacromial burs and with full 
radius instrumentation and then with the laser.  Smooth 
surfaces were created about the anterior tibial plateau 
preventing the continuous rubbing on the cartilage surfaces.  

His treating physician reported that by June 2000, the 
veteran's diagnosis was healed left knee tenosynovitis and 
chondritis and the limitation of motion of the left knee 
consisted of 125 degrees of flexion and zero degrees of 
extension.  

The veteran was afforded a new VA examination in January 
2003.  The veteran reported stiffness and pain.  He stated 
that he uses a cane, but reported no instability.  He 
reported having significant episodes when the left knee 
flares up.  He stated that he has to leave it elevated, 
sitting straight out, and that helps it.  

On examination, the veteran walked with an antalgic gait 
favoring the left knee more than the other.  He clearly had 
crepitance with range of motion.  He was able to strain it to 
approximately 15 degrees of extension, and then the examiner 
could bend it to almost 105 degrees of flexion.  He had 
significant pain at the extremes of the ranges of motion of 
the left knee both actively and passively.  

The examination of strength revealed that his hamstrings were 
really weaker on the left compared to the right.  On muscles 
grading strength, it was 4/5 on the left compared to the 
right.  His quadriceps, plantar flexions, and dorsiflexions 
of the ankle were 5/5 on the left.  

The examination of stability revealed that he had no 
instability on examination of the medial and lateral 
collateral ligaments with varus and valgus stressing both in 
neutral and 30 degrees of flexion.  The anterior and 
posterior drawer were tested.  

The veteran had no significant instability.  He had a 
negative Lachman's test.  He had a negative McMurray's test.  
He did have tenderness along the medial joint line.  
Examination of the patellar glide and patellar tilt revealed 
that there was significant pain to palpation around the 
patellofemoral groove and patellofemoral area.  

The examiner's assessment was that the veteran had 
progressive osteoarthritis of the left knee.  The examiner 
opined that the veteran had an amazing functional capacity 
and the tolerance for pain as the condition based on x-ray 
and physical examination should be quite painful for him.  


Legal Analysis

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  

In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 
3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

In the instant case, the RO assigned January 29, 2003, the 
date of the most recent VA examination, as the effective date 
of the assignment of a 20 percent rating for the service-
connected left knee disability on the basis that it was the 
date entitlement arose.  

The veteran is seeking an earlier effective date of January 
25, 1999, for the grant of a 20 percent rating.  He 
essentially contends that the manifestations of his left knee 
disability met the criteria for a 20 percent rating since the 
date his increased rating claim was received on January 25, 
1999.  

Having reviewed the complete record, the Board agrees, and 
finds that the criteria for earlier effective date of January 
25, 1999, for the grant of a 20 percent evaluation for the 
left knee disability have been met.  

In this regard, the Board notes that the veteran's service-
connected left knee disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5261 (2004), for limitation of 
extension of the leg.  Under DC 5261, a 10 percent evaluation 
is warranted when the extension is limited to 10 degrees.  A 
20 percent rating is assigned when the extension is limited 
to 15 degrees.  

The record reflects that reports of the VA examinations 
conducted in February 1999 and August 1999 differ in the 
examining physician's interpretation of the severity of the 
veteran's left knee disability.  

While the February 1999 VA examiner opined that the veteran's 
left knee was ankylosed, the August 1999 examiner opined that 
the knee was not completely ankylosed, but that there is 
marked restriction of motion.  The August 1999 examination 
did not include specific findings as to the veteran's 
extension for his left knee.  

It was not until subsequent VA examination in January 2003 
that specific findings were obtained as to the degree of 
extension present in the left knee.  At that time, it was 
noted that extension in the left knee was to 15 degrees.  

This finding served as the basis for the RO's subsequent 
award of an increased rating of 20 percent, effective on 
January 29, 2003, which is the date on which the VA 
examination was conducted.  

However, in light of the veteran's subjective complaints 
prior to that date, and the August 1999 VA examiner's finding 
of restricted motion in the left knee, the Board finds that 
it is likely that the manifestations of veteran's left knee 
disability more nearly approximated that of extension being 
limited to 15 degrees for period from January 25, 1999, to 
January 29, 2003.  

Thus, the Board finds that an effective date of January 25, 
1999, for the assignment of a 20 percent rating for the 
service-connected left knee disability must be assigned at 
this time.  

As noted hereinabove, regulations provide for an effective 
date up to one year prior to the date of an increased rating 
claim, if it is factually ascertainable that an increase in 
disability occurred within the one-year period.  

However, in this case, there are no treatment records, 
examinations reports, or other medical evidence of record 
from the one-year period prior to January 25, 1999.  
Therefore, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability occurred during the one year period prior to 
January 1999.  

Given the assertions expressed in connection with the matter 
developed for appellate review at this time, the Board finds 
the action taken hereinabove to constitute a full grant of 
the benefit sought on appeal.  

Absent other current statements of disagreement with the now 
assigned 20 percent rating, the Board finds no jurisdiction 
to address the issue of an increased rating at this time.  

In summary, the Board finds that an earlier effective date of 
January 25, 1999, is warranted for the assignment of a 20 
percent rating for the service-connected left knee 
disability.  



ORDER

An earlier effective date of January 25, 1999, for the 
assignment of a 20 percent rating for the service-connected 
left knee disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits. 


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


